Case 1:20-cv-00842-CFC-JLH Document 105 Filed 04/01/21 Page 1 of 4 PageID #: 9087




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE

  AMO DEVELOPMENT, LLC,                              )
  AMO MANUFACTURING USA, LLC and                     )
  AMO SALES AND SERVICE, INC.,                       )
                                                     )
                       Plaintiffs,                   )
                                                     )
                 v.                                  )   C.A. No. 20-842 (CFC)
                                                     )
  ALCON LENSX, INC.,                                 )
  ALCON VISION, LLC,                                 )
  ALCON LABORATORIES, INC. and                       )
  ALCON RESEARCH, LLC,                               )
                                                     )
                       Defendants.                   )
  ALCON INC., ALCON LENSX, INC., ALCON )
  RESEARCH, LLC, and ALCON VISION, LLC, )
                                        )
                 Counter-Plaintiffs,    )
                                        )
             v.                         )
                                        )
  AMO DEVELOPMENT, LLC,                 )
  AMO MANUFACTURING USA, LLC,           )
  AMO SALES AND SERVICE, INC. and       )
  JOHNSON & JOHNSON                     )
  SURGICAL VISION, INC.,                )
                                        )
                 Counter-Defendants.    )
                                        )

                      NOTICE OF FILING OF MULTIMEDIA MATERIAL

         PLEASE TAKE NOTICE, that a disc containing native (Excel) versions of the following

  exhibits will be submitted to the Court:

                Exhibits 29–33 to the February 4, 2021 Declaration of Carolyn Homer in Support

                 of Plaintiffs’ Motion for a Preliminary Injunction (D.I. 49); and

                Exhibit 63 to the March 31, 2021 Declaration of Carolyn Homer in Support of

                 Plaintiffs’ Reply in Support of Their Motion for a Preliminary Injunction
Case 1:20-cv-00842-CFC-JLH Document 105 Filed 04/01/21 Page 2 of 4 PageID #: 9088




                  (D.I. 104).

         These exhibits are designated Highly Confidential Material – Attorney Eyes Only

  pursuant to the Protective Order entered in this action (D.I. 63). The native files were also

  served on counsel of record for Defendants and Counterclaim Plaintiffs.

                                                     MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                                     /s/ Anthony D. Raucci
                                                     ________________________________
                                                     Jack B. Blumenfeld (#1014)
  OF COUNSEL:                                        Brian P. Egan (#6227)
                                                     Anthony D. Raucci (#5948)
  Michael A. Morin                                   1201 North Market Street
  Matthew J. Moore                                   P.O. Box 1347
  Sarang V. Damle                                    Wilmington, DE 19899
  Rachel Weiner Cohen                                (302) 658-9200
  Carolyn M. Homer                                   jblumenfeld@morrisnichols.com
  Holly K. Victorson                                 began@morrisnichols.com
  Ashley N. Finger                                   araucci@morrisnichols.com
  Susan Y. Tull
  LATHAM & WATKINS LLP                               Attorneys for Plaintiffs and
  555 Eleventh Street, NW, Suite 1000                Counterclaim Defendants
  Washington, DC 20004                               AMO Development, LLC,
  (202) 637-2200                                     AMO Manufacturing USA, LLC,
                                                     AMO Sales and Service, Inc. and
  Roger J. Chin                                      Johnson & Johnson Surgical Vision, Inc.
  Joseph R. Wetzel
  Kristine W. Hanson
  Allison Harms
  LATHAM & WATKINS LLP
  505 Montgomery Street, Suite 2000
  San Francisco, CA 94111
  (415) 491-0600

  S.Giri Pathmanaban
  LATHAM & WATKINS LLP
  140 Scott Drive
  Menlo Park, CA 94025
  (650) 328-4600

  April 1, 2021




                                                 2
Case 1:20-cv-00842-CFC-JLH Document 105 Filed 04/01/21 Page 3 of 4 PageID #: 9089




                                 CERTIFICATE OF SERVICE

         I hereby certify that on April 1, 2021, I caused the foregoing to be electronically filed

  with the Clerk of the Court using CM/ECF, which will send notification of such filing to all

  registered participants.

         I further certify that I caused copies of the foregoing document to be served on April 1,

  2021, upon the following in the manner indicated:

  John W. Shaw, Esquire                                                 VIA ELECTRONIC MAIL
  Karen E. Keller, Esquire
  David M. Fry, Esquire
  SHAW KELLER LLP
  I.M. Pei Building
  1105 North Market Street, 12th Floor
  Wilmington, DE 19801
  Attorneys for Defendants
  and Counterclaim Plaintiffs

  Jeannie Heffernan, Esquire                                            VIA ELECTRONIC MAIL
  Joshua L. Simmons, Esquire
  KIRKLAND & ELLIS LLP
  601 Lexington Avenue
  New York, NY 10022
  Attorneys for Defendants
  and Counterclaim Plaintiffs

  Caroline Lourgos, Esquire                                             VIA ELECTRONIC MAIL
  KIRKLAND & ELLIS LLP
  300 North LaSalle
  Chicago, IL 60654
  Attorneys for Defendants
  and Counterclaim Plaintiffs

  Kristen P.L. Reichenbach, Esquire                                     VIA ELECTRONIC MAIL
  KIRKLAND & ELLIS LLP
  555 California Street
  San Francisco, CA 94104
  Attorneys for Defendants
  and Counterclaim Plaintiffs
Case 1:20-cv-00842-CFC-JLH Document 105 Filed 04/01/21 Page 4 of 4 PageID #: 9090




  Noah S. Frank, Esquire                                     VIA ELECTRONIC MAIL
  Gregg LoCascio, Esquire
  Sean M. McEldowney, Esquire
  KIRKLAND & ELLIS LLP
  1301 Pennsylvania Avenue, NW
  Washington, DC 20004
  Attorneys for Defendants
  and Counterclaim Plaintiffs


                                     /s/ Anthony D. Raucci
                                     __________________________
                                     Anthony D. Raucci (#5948)




                                       2
